          CASE 0:20-cv-01636-JRT-HB Doc. 33 Filed 08/31/20 Page 1 of 2



/



                                                                                     Jerry W. Blackwell
                                                                              Direct Dial: 612-343-3232
                                                                 E-Mail: blackwell@blackwellburke.com




August 31, 2020

                                                                                        VIA ECF


The Hon. John R. Tunheim
Chief Judge, United States District Court
District of Minnesota
300 S. Fourth Street
Minneapolis, MN 55415

Re:    State of Minnesota, By Its Attorney General, v. American Petroleum Institute, Exxon
       Mobil Corporation, ExxonMobil Oil Corporation, Koch Industries, Inc., Flint Hills
       Resources LP, and Flint Hills Resources Pine Bend

       Case No. 20-cv-1636

Dear Chief Judge Tunheim:

We write on behalf of Exxon Mobil Corporation and ExxonMobil Oil Corporation
(together, “ExxonMobil”) and American Petroleum Institute (“API”) to request that the
Court correct what appears to be an inadvertent typographical error in its August 26, 2020
Order (Dkt. No. 31).

In the Order’s third paragraph (beginning, “The deadlines for Rule 26(a) disclosures . . . .”),
the Court identified deadlines that have been suspended pending determination of
Plaintiff’s remand motion, but omitted Rule 12 motions from the list of suspended
deadlines. As stated in the parties’ Joint Motion (Dkt. No. 26), Plaintiff, ExxonMobil and
API also agreed to suspend Rule 12 motion practice until after determination of Plaintiff’s
remand motion:

       Plaintiff, ExxonMobil, and API agree to defer Rule 12 motion practice until
       after the Court rules on Plaintiff’s motion to remand. In doing so,
       ExxonMobil and API do not waive any rights, defenses or objections,
       including the defenses set forth in Fed. R. Civ. P. 12.

(Dkt. No. 26 at ¶15).


431 South Seventh Street, Suite 2500   Minneapolis, MN 55415 Main 612.343.3200    Fax 612.343.3205
                                        www.blackwellburke.com
         CASE 0:20-cv-01636-JRT-HB Doc. 33 Filed 08/31/20 Page 2 of 2


The Hon. John R. Tunheim
August 31, 2020
Page 2


      We request that the Order be amended to expressly include Rule 12 motion practice
as among the suspended deadlines to remove any potential ambiguity in the Order.

                                        Respectfully submitted,


Dated: August 31, 2020                   /s/ Jerry W. Blackwell
                                        Jerry W. Blackwell (MN #186867)
                                        G. Tony Atwal (MN #331636)
                                        BLACKWELL BURKE P.A.
                                        431 South Seventh Street
                                        Suite 2500
                                        Minneapolis, MN 55415
                                        Telephone: (612) 343-3200
                                        blackwell@blackwellburke.com
                                        tatwal@blackwellburke.com

cc: All Counsel of Record via ECF
